Order entered March 20, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                         No. 05-19-00942-CR
                         No. 05-19-00943-CR
                         No. 05-19-00944-CR
                MARCOS GALLEGOSMARTINEZ, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

             On Appeal from the 204th Judicial District Court
                          Dallas County, Texas
     Trial Court Cause Nos. F18-57057-Q, F18-57058-Q & F18-57059-Q

                                     ORDER

      The Court REINSTATES these appeals.

      Before the Court is Livia Liu Francis’s March 18, 2020 motion for

substitution of counsel in which Ms. Francis states she was appointed counsel by

the trial court. We GRANT the motion. We DIRECT the Clerk to list Livia Liu

Francis as appellant’s counsel of record in these appeals. All future correspondence

shall be sent to Ms. Francis at P.O. Box 2882 Coppell, TX 75019.
      Appellant’s brief is DUE by May 4, 2020.

      We DIRECT the Clerk to send copies of this order to the Honorable Tammy

Kemp, Presiding Judge, 204th Judicial District Court; to Livia Liu Francis, and to

the Dallas County District Attorney’s Office.




                                            /s/   BILL PEDERSEN, III
                                                  JUSTICE